   Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 1 of 9 PageID #:4847




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )               Case No: 1:19-cv-01610
                                )
                                )
v.                              )               Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )




 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
      PRODUCTION OF EXPERT MATERIALS FROM SITZER v. NAR
    Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 2 of 9 PageID #:4848




                                        INTRODUCTION

       Plaintiffs served on Defendants a request for production seeking all expert reports,

testimony, and reliance materials in Sitzer v. Nat’l Ass’n of Realtors, No. 19-cv-00332 (W.D.

Mo.)—a case that Defendants admit involves the same alleged conspiracy, the same

anticompetitive restraints, and the same Defendants as this action.1 Plaintiffs seek these materials

because they will undoubtedly contain significant, relevant information on critical issues in the

Moehrl case.2

       Defendants have categorically objected to producing these expert materials, arguing that

they are not relevant to this case and that Plaintiffs are seeking premature expert discovery

inconsistent with the Court’s Scheduling Order. Neither argument has merit and both are regularly

rejected by courts, including this one. See, e.g., Brown v. Overhead Door. Corp., No. 06-cv-50107,

2008 WL 1924885, at *1-2 (N.D. Ill. Apr. 29, 2008) (ordering production of expert reports from

other cases); Colonial BancGroup Inc. v. PriceWaterhouseCoopers LLP, No. 2:11-cv-74, 2016

WL 9687001, at *2 (M.D. Ala. Jan. 22, 2016) (expert materials from related case are fact, not

expert, discovery).

       The Sitzer expert materials plainly meet the Federal Rules’ definition of relevant discovery

because they will necessarily focus on the Sitzer plaintiffs’ allegations of the same conspiracy,

anticompetitive conduct, anticompetitive effects, and product market definition at issue in the

Moehrl case. Nor does the production of Sitzer reports act as a Rule 26(a)(2) disclosure in the


1
 Defendants’ expert disclosures in Sitzer are due shortly after briefing on this motion is concluded.
See Sitzer v. Nat’l Ass’n of Realtors, No. 19-cv-00332 (W.D. Mo.), Docket No. 432 (ordering
Defendants’ expert disclosures by July 30, 2021).
2
  Plaintiffs certify under Local Rule 37.2 that that after consultation by telephone (including on
May 3, 2021) and by email involving all parties, and good faith attempts to resolve differences,
the parties were unable to reach an accord.


                                                 1
   Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 3 of 9 PageID #:4849




Moehrl case (much less premature a one, as Defendants claim). Rule 26(a)(2) requires parties to

identify each expert witness in a particular case and to serve a written report reflecting each

witness’s opinions. As courts recognize, production of an expert report from a related litigation

does not constitute premature disclosure of the expert opinions that Defendants will offer in this

litigation. See, e.g., Colonial BancGroup, 2016 WL 9687001, at *2; Parkervision Inc. v.

Qualcomm Inc., 2013 WL 3771226, at *1-2 (M.D. Fla. 2013) (prior expert materials are

discoverable under Rule 26(b)(1)). Finally, Defendants can make no serious argument that simply

forwarding their Sitzer expert productions to the Moehrl plaintiffs would be unduly burdensome.

Defendants should therefore be required to produce the Sitzer expert materials in this case when

they are produced in the Sitzer case.

                                          ARGUMENT

   I.      THE SITZER EXPERT MATERIALS ARE RELEVANT

        As the Court is aware, the Moehrl and Sitzer plaintiffs allege that Defendants have

conspired to impose and enforce the same anticompetitive restraints, with the Sitzer plaintiffs suing

on behalf of a class of home sellers in four Missouri-based MLSs and the Moehrl plaintiffs suing

on behalf of a class of home sellers in twenty other MLSs. Defendants themselves have

acknowledged the similarities between the two cases. For example, the Corporate Defendants

argued that the Sitzer complaint “alleges the same core, substantive allegations as in Moehrl”; that

“both Moehrl and Sitzer allege the same general anticompetitive conduct”; and that “[d]espite the

complementary MLSs at issue in each complaint, the core allegations are the same, are not alleged

to vary by geographic market, and discovery would necessarily overlap because each complaint

focuses on Defendants’ alleged conduct—i.e., Defendants’ corporate policies and an alleged

agreement between Corporate Defendants and NAR.” Suggestions in Support of Corporate




                                                 2
   Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 4 of 9 PageID #:4850




Defendants’ Motion to Transfer, Sitzer, No. 19-cv-00332 (W.D. Mo.), Docket No. 62, at 5-7 (July

10, 2019). NAR has argued that the Sitzer and Moehrl actions are “virtually identical.” Suggestions

in Support of Motion of Defendant National Association of Realtors to Transfer this Case to the

Northern District of Illinois, Sitzer, No. 19-cv-00332 (W.D. Mo.), Docket No. 59, at 14 (July 10,

2019).

         Under the Federal Rules of Civil Procedure, “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case . . . .” Fed. R. Civ. P. 26(b)(1). “Prior expert deposition transcripts and prior trial

testimony transcripts are discovery materials which fall within the ambit of Rule 26(b)(1) for

general fact discovery.” Colonial BancGroup, 2016 WL 9687001, at *2 (quoting Parkervision,

2013 WL 3771226, at *1-2 (alterations omitted)). Reports from prior related litigation are, among

other things, relevant to “examin[ing a party’s] prior litigation positions with regard to the

[conduct] at issue” in a case. Endotach LLC v. Cook Med Inc., No. 113-cv-01135, 2014 WL

12753789, at *3 (S.D. Ind. May 16, 2014) (ordering production of expert reports in prior related

patent litigation, even though they “involve[d] different patents,” and rejecting defendant’s

argument that reports were not relevant).

         Accordingly, courts regularly require the production of prior expert reports, particularly

from cases that are as closely related in subject matter as Sitzer and Moehrl. See, e.g., Infernal

Tech., LLC v. Microsoft Corp., No. 18-cv-00144, 2019 WL 5388442, at *2 (E.D. Tex. May 3,

2019) (ordering production of infringement expert reports from previous litigation because

“Plaintiffs’ prior litigation positions regarding the same claims asserted in this case are relevant to

the claims and defenses in this case”); Brown, 2008 WL 1924885, at *1-2 (ordering production of

expert reports from other cases); Expeditors Int’l of Washington, Inc. v. Vastera, Inc., No. 04-cv-




                                                  3
    Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 5 of 9 PageID #:4851




0321, 2004 WL 406999, at *2 (N.D. Ill. Feb. 26, 2004) (ordering production of prior damages

reports); Colonial BancGroup, 2016 WL 9687001, at *1-2 (ordering production of prior expert

reports); Apple Inc. v. Samsung Elecs. Co., No. 12-cv-0630, 2013 WL 3246094, at *22 (N.D. Cal.

June 26, 2013) (ordering production of documents from other litigation involving same

technology, including damages expert reports); High Point SARL v. Sprint Nextel Corp., 2012 WL

1533213, at *9 (D. Kan. Apr. 30, 2012) (“High Point has met its burden of showing the relevancy

of the expert reports and deposition testimony from damages experts in [related] litigation.”).

       It is hard to imagine how the Sitzer expert reports would not contain information that is

relevant to the parties’ claims and defenses in this case. The reports will inevitably focus on

whether the Sitzer plaintiffs can prove the various aspects of their claims using common evidence

and reliable methodologies. As such, the Sitzer expert reports will without doubt contain relevant

information on the alleged anticompetitive conduct, and the effects of that conduct, which are

common to both the Moehrl and Sitzer cases.3 They are also certain to reflect relevant information

on the real-estate industry, United States (and, potentially, international) market conditions, and

Defendants’ positions in the market. In addition, they will also contain relevant information about

current and historical United States (and, potentially, international) commission rates. Information

about positions Defendants have taken on the real-estate industry, and their roles in that industry,

is highly relevant to Plaintiffs’ claims and Defendants’ defenses—and necessarily will not be


3
   The discoverability of Defendants’ expert reports in Sitzer is further supported by the
substantially identical protective orders entered in both this case and in Sitzer, which permit the
production of confidential materials produced in Sitzer to outside counsel in Moehrl “with the
exception of materials pertaining only to Subject MLSs.” Sitzer, No. 19-cv-00332, Docket No. 92,
at 10 (emphasis added). There is no realistic possibility that Defendants’ Sitzer expert reports will
pertain only to the MLSs at issue in the Sitzer case. Even so, in addition to objecting to producing
their expert reports to the Moehrl plaintiffs directly, Defendants have also objected to counsel for
the Sitzer plaintiffs producing Defendants’ reports to the Moehrl plaintiffs. Plaintiffs reserve all
rights to seek relief through the Sitzer protective order.


                                                 4
   Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 6 of 9 PageID #:4852




limited solely to the geographic MLSs at issue in Sitzer. Just as expert materials from a case

involving a different defendant or product but the same patent is relevant to a later patent litigation,

so too are expert materials from a case involving the same defendants and the same alleged

conspiracy, albeit a different geographic plaintiff class. See Endotach LLC, 2014 WL 12753789,

at *3.

    II.      THE SITZER MATERIALS ARE NOT PREMATURE EXPERT DISCOVERY

          Defendants have also objected to producing the Sitzer expert materials because Defendants

contend that doing so would constitute premature expert discovery in the Moehrl case. This

position has been rejected by courts around the country, including in this district. See, e.g., Brown,

2008 WL 1924885, at *1-2 (holding that plaintiff’s experts’ prior testimony was “relevant

information under Fed. R. Civ. P. 26(b)(1)”) (emphasis added); Expeditors Int’l, 2004 WL 406999,

at *2 (similar); Parkervision, 2013 WL 3771226, at *1 (prior expert reports and transcripts “fall

within the ambit of Rule 26(b)(1) for general fact discovery,” rather than Rule 26’s expert

discovery provisions); Wagner v. Mr. Bults, Inc., No. 10-cv-3008, 2010 WL 4781623, at *3 (D.

Neb. Nov. 16, 2010) (observing that Rule 26(a)(2) “clearly . . . does not require disclosure of”

reports from other cases, but that they are discoverable under “the general rules governing

discovery”).

          In Colonial BancGroup Inc., PriceWaterhouseCoopers (PWC) objected to the plaintiff’s

request for expert reports from another case against PWC that implicated “many of the very same

issues,” arguing “that disclosure of its expert’s opinions in [a separate] case to Plaintiff at this time

gives Plaintiff an unfair advantage of knowing what PWC’s experts in this case might say” and

that the disclosure would be irrelevant if PWC did not use the same experts again. 2016 WL

9687001, at *1. The court rejected both arguments:




                                                   5
   Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 7 of 9 PageID #:4853




          First, the relevance standard is defined broadly to include any matter that bears on,
          or that reasonably could lead to other matter that could bear on, any issue that is or
          may be in the case. There is no doubt that PWC’s expert opinion deposition
          testimony in TBW, which the parties agree involve many of the very same issues
          that are at issue here . . . is relevant to the issues in this case. Thus, PWC’s
          irrelevance argument fails. Second, PWC’s argument as to the Uniform Scheduling
          Order’s prohibition on discovery of expert opinions in this case until the expert
          reports are due on June 30, 2016, also fails. Indeed, the Court views the discovery
          of PWC’s expert deposition testimony in other cases as fact discovery in this case
          which under the Uniform Scheduling Order as Amended is occurring now and will
          conclude April 19, 2016.

Id., at *2 (internal quotation marks and citation omitted).

          The same is true here. Plaintiffs are not seeking the identity or opinions of any of

Defendants’ experts in this litigation. Rather, Plaintiffs seek documents in Defendants’ possession

that contain relevant information bearing on this case. The fact that the information at issue

happens to be reflected in expert materials prepared for a separate case does not magically

transform it into Rule 26(a)(2) expert discovery in the Moehrl litigation. The Sitzer expert materials

are relevant fact discovery under Rule 26(b)(1), and should be produced.

   III.      THERE IS NO OTHER OBSTACLE TO PRODUCTION

          Defendants have not pointed to any meaningful discovery burden to producing the Sitzer

expert reports—nor can they, given that Defendants will simply have to forward the expert

productions they serve in Sitzer. Accordingly, because the reports are relevant to the claims and

defenses in this case, they should be produced under the plain terms of the Federal Rules of Civil

Procedure.

                                            CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request the Court grant Plaintiffs’ motion

to compel production of the Sitzer expert materials.




                                                    6
  Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 8 of 9 PageID #:4854




Dated: May 27, 2021                  Respectfully submitted,

                                            /s/ Marc M. Seltzer

                                            Marc M. Seltzer
                                             mseltzer@susmangodfrey.com
                                            Steven G. Sklaver
                                             ssklaver@susmangodfrey.com
                                            SUSMAN GODFREY L.L.P.
                                            1900 Avenue of the Stars, Suite 1400
                                            Los Angeles, California 90067
                                            Telephone: (310) 789-3100

                                            Matthew R. Berry
                                             mberry@susmangodfrey.com
                                            Alexander W. Aiken
                                             aaiken@susmangodfrey.com
                                            SUSMAN GODFREY L.L.P.
                                            1201 Third Avenue, Suite 3800
                                            Seattle, Washington 98101
                                            Telephone: (206) 516-3880

                                            Beatrice C. Franklin
                                             bfranklin@susmangodfrey.com
                                            SUSMAN GODFREY L.L.P.
                                            1301 Avenue of the Americas
                                            32nd Floor
                                            New York, NY 10019
                                            Telephone: (212) 336-8330

                                            Steve W. Berman (Bar No. 3126833)
                                             steve@hbsslaw.com
                                            HAGENS BERMAN SOBOL SHAPIRO
                                            LLP
                                            1301 Second Avenue, Suite 2000
                                            Seattle, WA 98101
                                            Telephone: (206) 623-7292

                                            Daniel Kurowski
                                             dank@hbsslaw.com
                                            Whitney Siehl
                                             wsiehl@hbsslaw.com
                                            HAGENS BERMAN SOBOL SHAPIRO
                                            LLP
                                            455 North Cityfront Plaza Drive, Suite 2410
                                            Chicago, IL 60611



                                        7
Case: 1:19-cv-01610 Document #: 243 Filed: 05/27/21 Page 9 of 9 PageID #:4855




                                         Telephone: (708) 628-4949

                                         Rio S. Pierce
                                          riop@hbsslaw.com
                                         HAGENS BERMAN SOBOL SHAPIRO
                                         LLP
                                         715 Hearst Avenue, Suite 202
                                         Berkeley, CA 94710
                                         Telephone: (510) 725-3000

                                         Carol V. Gilden (Bar No. 6185530)
                                          cgilden@cohenmilstein.com
                                         COHEN MILSTEIN SELLERS & TOLL
                                         PLLC
                                         190 South LaSalle Street, Suite 1705
                                         Chicago, IL 60603
                                         Telephone: (312) 357-0370

                                         Daniel A. Small
                                          dsmall@cohenmilstein.com
                                         Kit A. Pierson
                                          kpierson@cohenmilstein.com
                                         Benjamin D. Brown
                                          bbrown@cohenmilstein.com
                                         Robert A. Braun
                                           rbraun@cohenmilstein.com
                                         COHEN MILSTEIN SELLERS & TOLL
                                         PLLC
                                         1100 New York Ave. NW, Fifth Floor
                                         Washington, DC 20005
                                         Telephone: (202) 408-4600




                                     8
